DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-18
The following claim(s) is/are amended: 1-18
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 19
Claim(s) 1-18 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 101 rejection to claim(s) 19 is/are withdrawn based on the amendment.
The 35 USC 112(b) rejection to claim(s) 1-9 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 11/11/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rawcliffe (US Pub. 2019/0097989) in view of Yoon (US Pub. 2015/0347114) and further in view of Lin (US Pub. 2011/0134049).
With respect to Claim 1, Rawcliffe teaches a control method of a wireless LAN system in a smart home environment, comprising: (para. 2-3, 25, 204; smart home appliances and building control systems are controlled by electronic systems. Fig. 1, para. 65; communications network may comprise LAN and be wireless.)
generating, by a controller, a control command message based on a first application for a first controllee (para. 51, 142; applications may be used to control or manipulate connected devices by communicating with the environment. Paras. 50, 186, 189; event triggers may cause a device to change based upon the state change of the system, which means a first device may control a second device even without human input. Fig. 9, paras. 40-42, 143-146, 150-152; commands are received at a gateway from a first device and are translated into a format that is understandable by a controlled device. Thus, the gateway is a controller that generates a control message. See also Yoon, Figs. 16-17, paras. 262-265; mobile device can control multiple devices using one or a plurality of apps.)
5and transmitting, by the controller, the control command message to a second controlee based on a connection between the first application and a second application, Wherein the first application controls the second controlee based on the control command message through the connection between the first and second applications, and (A second application will be taught later. paras. 150-152; translated command is communicated to the device to be controlled. paras. 142-146; commands are received at a gateway from a mobile device application requesting a particular action from a particular device, therefore the transmission to a particular device occurs because of a connection between the first application and a second application. See also paras. 143-145; security server confirms that a control operation from the first application is authorized to control a particular device.)
But Rawcliffe does not explicitly teach two applications installed on a controller.
Yoon, however, does teach wherein the first and second applications are installed on the controller, (Fig. 1, para. 95-98; control device which controls IoT devices.  Fig. 6, para. 113, 159-161; control device has applications installed thereon for controlling IoT devices where each application is adapted for corresponding to an IoT device.
Wherein the second controlee is controlled by the second application,  (paras. 113, 159-161; device is controlled by application. See also Rawcliffe, para. 142; first application may be a third party application/service. paras. 152-153; gateway communicates with device in a command and protocol appropriate for a second device. Consequently, either the gateway itself is functioning as a second application (as it commands the device) or it communicates with a second application (as it translates the first command from a third party application/service for the device to understand. Regardless, Examiner finds that it would have been obvious to one of ordinary skill to have a second application control the functionality of the device so that the device can have its operation updated by updating its controlling application.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Rawcliffe with the controller with two applications in order to allow a controller to control multiple devices.
But modified Rawcliffe does not explicitly teach first and second applications directly linked.
Lin, however, does teach wherein the first and second applications are directly linked to each other. (paras. 35-36; two applications have a direct communication and exchange information without involving the system.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Rawcliffe with the diurect link in order to allow data exchange between two applications without having to utilize other system resources.

With respect to Claim 2, modified Rawcliffe teaches the method of claim 1, and Yoon also teaches wherein the second controlee is connected to the second application through one local network or based on a cloud.  (para. 98, 102, 119; control device connected to IoT devices through local area network using wifi. Para. 98-99, 102, 119; control device connected to cloud and may connect to device using wide area network such as internet via, e.g., cellular.)
The same motivation to combine as Claim 1 applies here.

15 With respect to Claim 3, modified Rawcliffe teaches the method of claim 2, and Rawcliffe also teaches further comprising: transmitting, by the controller, a status check request message to the controlee based on the connection between the first and second applications; (para. 181-183; devices can also perform a state read request rather than a write request. See also Yoon, para. 258; control device may perform status check on smart electric light.)
receiving, by the controller, a first response message to the status check request message from the second controlee based on the connection between the first and second 20applications; and (para. 183; device reports its state. See also para. 154, 169-170; device acknowledges a state change command and reports it has complied, which is a status report message.)
checking, by the controller, the status of the second controlee based on the first response message, (paras. 164-167; device compares a current color state to a commanded color state to see if a command should issue.)
wherein the control command message is transmitted to change the status of the second controlee. (paras. 164-169; command to change light color from yellow to red.)  

With respect to Claim 4, modified Rawcliffe teaches the method of claim 3, and Rawcliffe also teaches further comprising: 53receiving, by the controller, a second response message to the control command message from the second controlee based on the connection between the first and second applications; (para. 154, 169-170; device acknowledges a state change command and reports it has complied, which is a status report message.)
and checking, by the controller, the changed status of the second controlee based on the second 5response message.  (para. 170; current status of device is updated. See also para. 164; desired state value is empty.)

With respect to Claim 5, modified Rawcliffe teaches the method of claim 4, and Yoon also teaches wherein the control command message is transmitted from the second application to the second controlee through the one local network or the cloud, and wherein the second response message is transmitted from the second controlee to the second 10application through the one local network or the cloud.  (para. 98, 102, 119; control device connected to IoT devices through local area network using wifi. Para. 98-99, 102, 119; control device connected to cloud and may connect to device using wide area network such as internet via, e.g., cellular.)
The same motivation to combine as Claim 1 applies here.

With respect to Claim 9, modified Rawcliffe teaches the method of claim 1, and Rawcliffe also teaches further comprising: 5transmitting, by the controller, an event subscription message to the second controlee based on the connection between the first and second applications; (para. 164-167; system generates update events when device state changes and posts the update events. para. 183; device reports its state. See also para. 154, 169-170; device acknowledges a state change command and reports it has complied, which is a status report message. See also Yoon, para. 258; control device may perform status check on smart electric light. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to subscribe to events of the controllee so that the controller knows the current state of the controllee.)
receiving, by the controller, a third response message to the event subscription message from the second controlee based on the connection between the first and second applications; and (para. 154; device acknowledges request.)
10receiving, by the controller, an event notification message from the second controlee based on the connection between the first and second applications when an event occurs in the second controlee.  (para. 164-167; system generates update events when device state changes and posts the update events. para. 183; device reports its state. See also para. 154, 169-170; device acknowledges a state change command and reports it has complied, which is a status report message.)

With respect to Claim 10, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Yoon also teaches a controller in a wireless LAN system in a smart home environment, comprising: 15a memory; (Figs. 4-5, para. 116, 120, 142; memory or storage such as hard drive)
a transceiver; (paras. 134-140; communication module includes cellular, WiFi and RF modules which may have transceiver.)
and a processor operably coupled to the memory and the transceiver, wherein the processor is configured to: (Figs. 4-5, para. 118; processor)
The same motivation to combine as Claim 1 applies here.

With respect to Claims 11-14, 18 they are substantially similar to Claims 2-5, 9, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rawcliffe (US Pub. 2019/0097989) in view of Yoon (US Pub. 2015/0347114), in view of Lin (US Pub. 2011/0134049), in view of Kawana (US Pub. 2015/0212706) and further in view of Desai (US Pub. 2005/0193106).
With respect to Claim 6, modified Rawcliffe teaches the method of claim 1, but does not explicitly teach Bonjour.
Kawana, however, does teach wherein the first and second applications discover each other based on Bonjour protocol, (para. 138, 143; service discovery with Bonjour.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Rawcliffe with the Bonjour protocol in order to discover devices using a standard protocol.
But modified Rawcliffe does not explicitly teach IP discovery and UDP data exchange.
Desai, however, does teach wherein the first and second applications perform an Internet protocol (IP) discovery based on 15a local loopback in the controller, (First see Kawana, para. 156; local loopback to locate a service. Then see Desai, paras. 42-45, 64; service registry allows for service discovery, which returns the IP address of the device hosting the service.)
and wherein the first and second applications exchange data through user datagram protocol (UDP).  (para. 36; services communicate over UDP)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Rawcliffe with the UDP communication in order to communicate data using a standard protocol.

With respect to Claim 7, modified Rawcliffe teaches the method of claim 6, and Rawcliffe also teaches wherein the first and second applications are authenticated based on cloud account link, the certificates included in the first and 20second applications, a pre-shared key, information generated during the authentication, or biometric information provided by the controller.  (para. 29; authentication based upon digital certificate or public-private key pair, generated unique device identifier.)

With respect to Claim 8, modified Rawcliffe teaches the method of claim 7, and Rawcliffe also teaches wherein when the first and second applications are 25authenticated, a public key or a setup code is generated by the first and second applications, wherein a secure channel is established between the first and second applications based on the 54public key or the setup code, and wherein the first and second applications are connected based on the secure channel.  (para. 29; authentication using a public-private key or generated unique device identifier. The public key is used in encrypted communications, which is a secure channel for communication.)

With respect to Claims 15-17, they are substantially similar to Claims 6-8, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
At Remarks, pg. 7, Applicant argues the cancellation of Claim 19 moots the rejection to claim 19. Examiner agrees and withdraws the rejection.
At Remarks, pg. 7, Applicant argues that the claims have been amended to fix the 112b issue. Examiner agrees and withdraws the rejection.
At Remarks, pgs. 7-10, Applicant argues that the amended claims are nonobvious. Specifically, Applicant argues that the claimed invention is an App2App connection that is different from a Device-to-Device or Device-to-Cloud connection. Applicant argues that neither Rawcliffe nor Yoon teach or suggest the App2App connection, and on pg. 9 argues that the additional references of Kawana and Desai in some dependent claims do not cure the deficiency.
Examiner questions whether any further teaching is necessary. The situation is simple – devices are controlled. That control, in an IOT system, ultimately comes from some sort of processing. As Yoon discloses, a controlled device may be intelligent and have a processor and memory (para. 105) or it may be simple and controlled by, e.g., radio waves (para. 106). Applicant does not dispute that software such as an application can issue a command. Thus the distinction Applicant argues for is whether the system is configured such that the application controls the device through a cloud (as Applicant argues Rawcliffe teaches) or directly (as Yoon discloses through a radio wave command) or through software (as Yoon suggests through intelligent control). As a simple example, Yoon discloses an IoT app on a smartphone which controls multiple devices such as lights (Fig. 16, para. 262) and it does so by sending a command to an IoT controller device, which translates the command into a command understood by an installed IoT controller app for the device (Fig. 6, item 672a, para. 159). While Applicant construes this as a device to device control (apparently since the phone is controlling the lights) it is just as accurate to say that a first app (the app on the phone) is issuing a command to a second app (the control app on the controller). Yoon discloses multiple apps on the controller and Rawcliffe discloses event processing which could cause the state of one IoT to control another, which together would teach, e.g. app 672b controlling 672a to control the lights in response to a state change on 672b.
In short, the prior art teaches that one known manner of issuing commands is through apps, that one known manner of controlling devices is through apps, and that app to app commands can be translated, which would render obvious the amended claim language of “wherein the first application controls the second controlee based on the control command message through the connection between the first and second applications.”
Regardless, Examiner will simply anticipate the claim language by citing Lin, which expressly states “The first application can then use the second connection point to communicate directly with the second application without involving the system component” which directly anticipates the connection between two applications and the applications being “directly linked.”
The claims remain obvious. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449